Desmond, J.
(dissenting). Defendant, unfortunately for it, did not learn until much later that, on July 19, 1952, the statutory tenant’s stay of eviction had been ended by a Municipal Court order, and that defendant was, therefore, entitled to evict the statutory tenant, forthwith. But the loss or damage resulting from defendant’s failure so to inform itself of the entries on the Municipal Court docket cannot reasonably be visited on plaintiff who had nothing whatever to do with those eviction proceedings. The lease which defendant had taken, of this garage, put on defendant-lessee, not on plaintiff-lessor, the burden of getting the statutory tenant out of the building. To protect defendant against the possibility that such an ouster could not be effected by defendant, plaintiff-lessor agreed that defendant-lessee should have a whole year for that attempt, and that, if defendant should in the end be “ unsuccessful in obtaining possession of the premises ”, defendant might give notice, not later than August 17, 1952, of cancellation of the lease. Success in obtaining possession could not, in this context, mean anything other than defendant’s obtaining, from the Municipal Court, a final order terminating all stays and authorizing immediate physical eviction. Such an order was in effect from July 19, 1952, to August 21, 1952, and the only reason defendant did not act on that order was defendant’s own failure to keep itself informed of the progress of the proceeding which it had brought. Perhaps some of the blame for that failure should be laid to the Municipal Court’s little comedy of errors, but this is not a debate between defendant and the Municipal Court, as to which was the more careless. Defendant was not “ unsuccessful ”, but it failed to act on its “ success ”. That there were such dire consequences of defendant’s lapse is unfortunate, *125but there is absolutely no ground for laying those consequences on the entirely guiltless plaintiff.
I vote for affirmance.
Conway, Fuld, Froessel and Van Voorhis, JJ., concur with Dye, J.; Desmond, J., dissents in an opinion in which Lewis, Ch. J., concurs.
Judgment reversed, etc.